Citation Nr: 1421143	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  99-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder.

4.  Entitlement to an increased (compensable) disability rating for a burn scar of the right thigh. 

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 

6.  Entitlement to initial disability ratings in excess of 10 percent from January 14, 2008 to June 9, 2009 and 30 percent as of June 10, 2009 for coronary artery disease.

7.  Whether there was a valid claim of clear and unmistakable error (CUE) in the rating decision of 1993 that evaluated the burn scar as noncompensable rather than at a 10 percent disability rating.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968 and from August 15, 1993 to September 30, 1993.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans' Affairs (VA) Regional Offices (RO) in Des Moines, Iowa and Lincoln, Nebraska.  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that, in part, dismissed a claim of entitlement to TDIU; denied the claims of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, and whether there was a valid claim of CUE in the rating decision of 1993 that evaluated the burn scar as noncompensable rather than at a 10 percent disability rating.  The decision also partially granted the claims of entitlement to a compensable disability rating for a burn scar of the right thigh, and entitlement to initial disability ratings in excess of 10 percent from January 14, 2008 to June 9, 2009 and 30 percent as of June 10, 2009 for coronary artery disease.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed.Cir 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  With respect to the December 2011 hearing, the Board notes that the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  As such, the Board finds that, consistent with Bryant, there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In June 2013, the Board in pertinent part, remanded a claim of entitlement to service connection for hypertension for further development.  As that development has been completed, the Board shall address this issue as well.

The Board also notes that, in addition to the Veteran's claims file, the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to service.

2.  The Veteran has current tinnitus that is not related to service.

3.  Hypertension was aggravated by his service-connected posttraumatic stress disorder.

4.  The Veteran's burn scar of the right thigh is manifested by pain on examination.

5.  The Veteran's radiculopathy of the lower extremities is manifested by mild incomplete paralysis of the left sciatic nerve with pain, numbness, and tingling.

6.  The Veteran's coronary artery disease is manifested by a workload of greater than 5 METs but not greater than 7 METs, but is not productive of congestive heart failure, or an ejection fraction of less than 50 percent; the Veteran's disability picture with regard to his coronary artery disease has been stable throughout the appeals period.

7.  At his December 2011 Videoconference hearing, prior to the promulgation of a decision in this case, the Veteran testified that he wanted to withdraw his appeal with regard to the denial of a TDIU.

8.  The Veteran has failed to allege CUE in any final rating decision. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for secondary service connection by aggravation for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2013).

4.  The criteria for a disability rating of 10 percent are warranted for the Veteran's burn scar of the right thigh, as of October 23, 2008. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.118, Diagnostic Code 7804 (2013).

5.  The criteria for a disability rating of in excess of 10 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.124a, DC 8520 (2013).

6.  The criteria for a disability rating of 30 percent for coronary artery disease have been met beginning April 14, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

7.  The criteria for withdrawal of an appeal of entitlement to a TDIU are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

8.  The criteria for a valid claim of CUE have not been met. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.

In letters dated in April and October 2007 and March and November 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As the decision regarding the claim of service connection for hypertension is granted, the Board need not further address VCAA compliance.

VA's duties to notify and assist do not apply to allegations of CUE in prior final decisions because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In this case, VCAA notice is not required because this claim is for revision of a prior final RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

The appeals for higher initial ratings for radiculopathy of the left lower extremity and for coronary artery disease arise from disagreements with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records. The Veteran has not contended that there is any additional relevant evidence to be obtained for the appeals period.  The Veteran was provided with VA examinations in September 2006 for his hearing loss, August 2008 for his scar, September 2006, November 2007 and January 2010 for his radiculopathy of the left lower extremity, and in June 2009 and February 2010 for his coronary artery disease.  These examination reports, along with the additional treatment records and lay statements in evidence, provide enough information to appropriately adjudicate the claims.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

As noted above, at the Veteran's hearing, the issues were identified and the Veteran was asked about medical treatment and opinions, in an order to determine whether there was additional evidence that could substantiate the claims.  There was also discussion of the evidence needed to substantiate those claims.  Hence, the Bryant duties were met.

Claim to reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran initially filed a claim for entitlement to service connection for a back disability in September 1968.  An October 1968 VA examination reflected the examiner's observation that he had obvious dorsal rotundum at D5-8.  An X-ray revealed that dorsal vertebrae 6-10 showed wedging.  

The RO denied the Veteran's claim for service connection for a back disability in a December 1968 rating decision, which noted that medical evidence reflected that the Veteran's Old Scheuermann's disease was probably healed, and did not reflect any other spine disorders.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

In January 1994, the Veteran filed to reopen his claim.  In a May 1994 rating decision, the RO determined that new and material evidence had not been presented, and noted that the Veteran's VA examination had shown "Old Scheuermann's disease."  The RO referred to a February 1994 VA examination, which had shown a diagnosis of degenerative spondylolisthesis with mild thecal compression and hamstring spasm consistent with the diagnosis.  The Veteran filed a notice of disagreement with this decision in August 1994.  An SOC was not issued.  

In a January 1997 rating decision, service connection was denied for a dorsal and lumbar spine disability.  The RO noted that the evidence revealed that the Veteran had degenerative spurring at T11-12.  The RO stated that, while the record previously showed a defect at D5-8, subsequent records did not show any defect of this part of the spine, and it had never been confirmed that the Veteran ever had Scheuermann's disease.  

The RO found that the one-time finding appeared to be based on an x-ray interpretation.  It appears that the Veteran filed a notice of disagreement to this decision in February 1997; however, the RO issued a supplemental statement of the case, instead of a statement of the case, in March 1997.  The Veteran was not provided with an SOC, and was not informed of the need to submit a substantive appeal to perfect an appeal with regard to that issue.  As such, this decision never became final.  See Parham v. West, 13 Vet. App. 59 (1999) (per curium); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (where VA has failed to procedurally comply with statutorily mandated requirements, a claim does not become final for purposes of appeal to the Court).

Therefore, the Board finds that the most recent final decision was in December 1968.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

New evidence reflecting disabilities of the Veteran's back that has been added to the record since the December 1968 denial includes a September 2006 VA (MRI which reflects Schmorl's nodes from T6 to T12.  This evidence is new, as it was not part of the record at the time of the most recent examination.  It is also material, as it relates to relates to an unestablished fact necessary to substantiate the claim by showing that he has a current disorder of the same vertebra noted to be effected by his Scheuermann's disease.
 
In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  As discussed in the remand below, this evidence triggers VA's duty to provide an examination.  The evidence is; therefore, new and material, and the claim is reopened.

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Hearing loss, tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Id. at 157.

At his hearing, the Veteran testified that he had exposure to noise in service from artillery and howitzers.  He indicated that he was a forward observer attached to the infantry, and was around constant weapons fire.  He reported that he did not notice a hearing loss in Vietnam, but started noticing a hearing loss 20 to 25 years prior to the hearing.  He also testified that he had tinnitus three to four times per week, which had been present since service.  He indicated that he did not have any post-service noise exposure.

The Veteran's August 1968 separation examination reflects that the Veteran's hearing was 15/15 pursuant to a whispered voice test.  August 1975 and February 1978 Reports of Medical Examination reflect that the Veteran had whispered voice measurements of 15/15 for hearing.  

In reports of medical history dated in February 1978, February 1982, January 1983, November 1984, January 1986, August 1986, October 1987 and August 1988, August 1989, July 1990 the Veteran reported that he did not have a hearing loss.  Audiograms performed in January and August 1986 did not show a hearing loss for VA purposes.  An October 1987 annual Report of Medical Examination reflected hearing within normal limits.  A September 1988 audiogram did not show a hearing loss for VA purposes.  38 C.F.R. § 3.385.

In a September 2006 VA audiological examination report, the examiner noted that there were no audiograms from the Veteran's active duty military service, but that audiograms performed in 1986 and 1988, during the Veteran's reserve service, indicated normal hearing.  The Veteran reported combat noise exposure, and limited post-service exposure.  He reported recurrent bilateral tinnitus that had been present for three to four years.  

The examiner found that comprehensive audiometric testing indicated a sensorineural hearing loss bilaterally.  Puretone thresholds were as follows:

			HERTZ		
		500	1000	2000	3000	4000
RIGHT	10	5	15	30	45
LEFT		5	10	20	35	45

Tympanograms and acoustic reflexes were within normal limits.  

The examiner concluded that the Veteran had hearing within normal limits to a moderate high frequency sensorineural hearing loss bilaterally and bilateral tinnitus.  The examiner opined that, given the documentation of hearing within normal limits 20 years following service, the Veteran's hearing loss was not incurred in military service.  He also concluded that, given the Veterans report of the onset of tinnitus to be within the prior three to four years, it was his opinion that the Veteran's tinnitus was not related to his military service.

In his October 2007 notice of disagreement, the Veteran contended that there was no "test" for tinnitus, and that Vietnam Veterans had been known to develop tinnitus years later.  

In a January 2008 statement, the Veteran indicated that his tinnitus had actually been present for 20 years, and that it had worsened over the previous nine years.  He noted that he had been in artillery from 1972 to 1998.  In a February 2008 statement, the Veteran acknowledged that he had informed the VA examiner that his tinnitus had only been present for three to four years, but stated that he failed to mention that he had it for more than 15 years.  

In his January 2009 substantive appeal, the Veteran noted that he had been in artillery for 33 years, and retired in 1998.  He indicated that the noise exposure and ringing in his ears began in 1965, but had worsened as time passed.  He reported that he was told by a Navy corpsman that the ringing would go away, and it did, but that it came back.  The Veteran contended that it began on active duty.

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In terms of the Veteran's tinnitus, the record shows in-service noise exposure and current finding of tinnitus.  The only evidence linking the current tinnitus to service consists of the Veteran's relatively recent reports of a continuity of symptomatology beginning in 1968, proximate to his second period of service, or during his reserve service.  These reports are; however, at variance with his previous reports indicating that the tinnitus had begun long after service.  As recently as his 2007 notice of disagreement, he seemed to indicate that the tinnitus had begun sometime after service.  Because the Veteran's reports have not been consistent, they are not deemed credible.  

There is no other evidence linking the current tinnitus to service.  Hence the weight of the evidence is against the claim.  Reasonable doubt does not arise, and it must be denied.  38 U.S.C.A. § 5107(b).

Board finds that, resolving all reasonable doubt in his favor, the evidence supports a grant of service connection.  Lay evidence of tinnitus may be considered a competent medical diagnosis of such. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has consistently reported that he has current tinnitus, as is reflected in the lay evidence of record and the September 2006 VA examination.  As such, the Veteran has a current diagnosis of tinnitus.  

The Veteran has contended that he was exposed to loud noises, including artillery fire, while in service.  Indeed, the Veteran is currently service-connected for residuals of a shrapnel wound which he incurred in action in Vietnam.  As such, the Veteran's contentions of in-service noise exposure are confirmed.

With regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the evidence does not support a finding that his hearing loss began in or is related to service.  While the Veteran has a current hearing loss which meets VA criteria, the clinical evidence is negative for bilateral hearing loss through 1988, with a hearing loss meeting the VA criteria not shown until September 2006.  The September 2006 VA examiner did not find a nexus between the Veteran's hearing loss and service and provided a rationale to support this opinion.

The Veteran has also recently reported a continuity of symptomatology; however, the service treatment records show that he indicated that he had no hearing loss through 1990.

Although the Veteran is competent to describe observable symptomatology, his statements regarding continuity of symptomatology are not deemed credible as they are inconsistent with the medical evidence described above and his own statements.

Sensorineural hearing loss, as a disease of the nervous system, may be a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that bilateral hearing loss was manifested to a compensable degree for many years after service.

As the evidence is against finding a nexus between bilateral hearing loss and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension 

At his hearing, the Veteran testified that he had been diagnosed has having hypertension in September 1987.  He indicated that he felt that his hypertension was related to his service-connected coronary artery disease.  

The Veteran was provided a VA hypertension examination in November 2007 in order to determine whether his hypertension was related to his service-connected PTSD.  The examiner concluded that to provide an opinion as to whether the Veteran service-connected PTSD was related to his hypertension would be mere speculation.  In addition, the examiner was not asked to provide an opinion regarding whether his service-connected coronary artery disease had caused or aggravated his hypertension.  As such the matter was remanded.

 In July 2012, the Veteran was afforded an additional VA examination.  The examiner noted that the Veteran had been diagnosed with essential hypertension which by definition is not caused by anything.  The examiner found that it was not likely that coronary artery disease of PTSD caused the hypertension.  It was noted that the Veteran's hypertension predated the coronary artery disease by approximately 20 years and that PTSD was not an established cause of hypertension.  The examiner did not provide an explicit opinion on aggravation.  

Finally, the Veteran was afforded an additional VA examination dated in August 2013.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the report.  The Veteran was not re-examined.  The examiner stated that PTSD does not cause hypertension but can be associated with cardiovascular disease and that persons with PTSD are reported to be more likely to have hypertension.  The examiner quoted studies that indicated that PTSD is associated with an increased rate of hypertension.  As such, the examiner stated that the Veteran's PTSD was likely associated with and had likely aggravated the Veteran hypertension.  It was noted that the Veteran was evaluated as 70 percent for PTSD, which indicated a significant psychiatric pathology which in turn could affect the Veteran's cardiovascular status and subsequent blood pressure.

The Veteran argues that hypertension is secondary to service-connected posttraumatic stress disorder or coronary artery disease.

Service connection on a secondary basis means that hypertension was either caused by or aggravated by service-connected posttraumatic stress disorder or coronary artery disease. 

While the medical evidence does not indicate that coronary artery disease was the cause of the Veteran hypertension, the August 2013 VA examiner found, after review of the Veteran claims file, that the Veteran's PTSD likely aggravated his hypertension.  

As secondary service connection can be established either by causation or by aggravation, both need not be shown.  Resolving doubt in the Veteran's favor, the evidence does establish that hypertension is aggravated by posttraumatic stress disorder and thus secondary service connection for hypertension is warranted. 

Disability ratings - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Initial rating-coronary artery disease 

At his Travel Board hearing, the Veteran indicated that he should have a higher initial rating for his coronary artery disease due to the fact that, when it was detected, one artery was completely blocked and others were partially blocked, and he felt that he warranted a higher disability rating because of the potential damage to his heart.

Coronary artery disease is rated under Diagnostic Code 7005, which assigns a 10 percent disability rating when a workload of greater than 7 METs (metabolic equivalents of task) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent disability is warranted for a workload of greater than 5 METs, but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope or where there is left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  A 100 percent rating is warranted where there is documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  38 C.F.R. § 4.114, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

38 C.F.R. § 4.100 provides guidance for the application of this Diagnostic Code as follows:

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis. (3) If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a Veteran's cardiovascular disability.  38 C.F.R. § 4.100.

An April 2008 VA nuclear stress test revealed findings consistent with flow obstructing coronary artery disease in the territory of the basilar lateral wall.  The Veteran's EF was 54 percent, and he indicated that he was taking aspirin and metoprolol.  

A May 2008 VA medical record reflects that the Veteran underwent a cardiac catheterization.  The final diagnosis was severe two vessel coronary artery disease with sparing of the left anterior descending artery.  The examiner noted that the Veteran was minimally symptomatic and extremely active.  The Veteran was placed on nitroglycerin.  

A June 2009 VA heart examination report shows that the Veteran was diagnosed with coronary artery disease on a routine treadmill test, performed to evaluate the his hypertension and hyperlipidemia.  The Veteran's coronary artery disease required continuous medication.  The Veteran did not have a history of congestive heart disease, myocardial infarction, syncope, fatigue, angina, dizziness or dyspnea. The examiner noted that the course of the Veteran's coronary artery disease had been stable since its onset.  The examiner noted that the Veteran underwent an angiogram and cardiac catheterization in 2008 which showed an ejection fraction greater than 50 percent and a normal heart size.  The examiner determined that the Veteran's exercise level was 6 to 8 METs.

A February 2010 VA heart examination report shows that the Veteran reported no history of myocardial infarction or congestive heart failure.  The Veteran had no history of syncope, fatigue, angina, dizziness or dyspnea.  Stress test results were 7 METs, and the heart size was normal on electrocardiogram.  Ejection fraction was over 50 percent.

Based on the evidence of record, the Veteran's service-connected coronary artery warrants a disability rating of 30 percent throughout the appeals period.  The Veteran was rated at a 10 percent disability rating from April 14, 2008, the date of the first evidence of a diagnosis of coronary artery disease, to June 9, 2009, the day prior to the Veteran's June 2009 VA examination showing METS of 6 to 8, meeting the criteria for a 30 percent disability rating.  

The RO assigned a 10 percent disability rating for the initial timeframe based on the Veteran's need for continuous medication, and noted that he did not meet the criteria for a higher rating.  The evidence prior to the June 2009 examination does not show any clinical testing to determine whether the Veteran had a workload of greater than 5 METs or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  However, as the June 2009 VA examiner noted that the course of the Veteran's coronary artery disease was stable since its onset; the Board finds that, resolving all reasonable doubt in favor of the Veteran, he has met the criteria for a 30 percent disability rating throughout the appeals period.

However, there is no evidence of record to support a disability rating in excess of 30 percent at any time over the appeals period.  The Veteran does not have any history of acute congestive heart failure, a workload of less than 5 METS or an ejection fraction EF of less 50 percent.  As such, a disability rating in excess of 30 percent for coronary artery disease is not warranted.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment and frequent periods of hospitalization).

The Veteran's disability is manifested by the need for continuous medication and reduced exercise capacity as shown by his level of METs.  These symptoms are contemplated in the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted.

Initial rating-radiculopathy of the left lower extremity

The RO has evaluated the Veteran's disability under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For neurologic manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Diagnostic Code 8520.

At his hearing, the Veteran indicated that he had pain in his left leg on the outside to just below the knee and upper calf to ankle.  He indicated that three to four times per week the pain is excruciating in his left leg, but that he is not really receiving treatment.  He also noted numbness and tingling in his toes and around his hip and below his ankles, however, he had not noticed weakness.

A September 2006 VA spine examination report shows that the Veteran reported pain radiating into his left leg.  Upon examination, the Veteran's strength was normal in the left lower extremity.  Sensory examination revealed a decrease in pinprick, and light touch in his left lower extremity.  He had normal reflexes, and no atrophy was noted.

A November 2007 VA peripheral nerves examination report shows that the Veteran's vibratory and light touch sensations were absent, and his pain sensation and position sense were decreased in his left lower extremity.  His reflexes were normal, and there was no atrophy, abnormal muscle tone or bulk, tremors, tics or other abnormal movements.  There were no joints affected by the disorder, and gait and balance were normal.  

A January 2010 VA examination report shows that the Veteran's motor examination was within normal limits, and that he had decreased vibratory, pain, light touch sensations and normal position sense.  His reflexes were normal, and there was no atrophy, abnormal muscle tone or bulk, tremits, tics or other abnormal movements.  There were no joints affected by the disorder, and gait and balance were normal.  

This record shows that the Veteran's symptoms have been wholly sensory, consisting of intermittent, pain, numbness and loss of vibratory sensation. The most recent examiner noted bilateral lumbosacral radiculopathy, and a "more severe" S1 chronic radiculopathy; however this examiner also noted that the effects of his radiculopathy were mild, except in the instances of exercise, sports and recreation, where the effects were moderate and severe.  The November 2007 examiner noted that the effects of the Veteran's radiculopathy were, at most, mild, and that it had no effect on activities such as feeding, bathing and dressing.  Given the intermittent nature of the neurologic disability and the fact that it is sensory, a rating based on more than mild incomplete paralysis is not warranted. 

Accordingly, the preponderance of the evidence is against the claim, and it is, therefore, denied. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular

The radiculopathy of the Veteran's left lower extremity is manifested by symptoms including sensory loss and pain.  Because these symptoms are contemplated in the rating schedule, referral for extraschedular consideration is not warranted. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. 3.321(b)(1).

Increased rating--burn scar of the right thigh  

The Veteran is service-connected for this scar under Diagnostic Code 7802, as in effect prior October 23, 2008, when the rating criteria for scars were most recently revised. See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Effective October 23, 2008, the rating criteria for scars were revised. See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the record does not show a request from the Veteran or his representative to be rated under the revised criteria; 

As an initial matter, the Veteran was service-connected for a scar to the left knee in a January 1997 rating decision.  He filed a notice of disagreement with this decision in May 1998, and was provided with a statement of the case in October 1998, but did not perfect an appeal and the appeal was closed.  As such, this decision became final.  Bond, 38 C.F.R. § 3.156(b). 

At his hearing, the Veteran clarified that his service-connected scar was actually on his knee.  He noted that he had pain at the site of the scar and that it gets irritated by wearing wool.  He confirmed that he had no problems with functional limitations, and that the scar did not breakdown or have puss.

An August 2008 VA examination report shows that the Veteran had a scar on the right inner thigh, which was L-shaped and measure 13 centimeters at its maximum width and 2 centimeters at its maximum length.  There was no tenderness on palpation, no functional limitations, no underlying tissue damage and no skin ulceration or breakdown, but there was adherence to the underlying tissue.  Pinpoint and fine point sensation as well and temperature and pressure were absent over the entire scar site.  The Veteran indicated that he had some pain in the scar.

Based on the evidence of record, the Veteran's scar on his right leg does not warrant a compensable disability rating under Diagnostic Code 7802, as in effect prior to October 23, 2008.  The August 2008 examination report does not reflect that his scar covers an area or areas of 929 sq. cm. or greater.  In addition, the scar does not meet the criteria for a compensable rating under any other Diagnostic Code pertaining to scars and in effect prior October 23, 2008.  Specifically, the scar is on the Veteran's leg and does not cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (2008).  In addition, the scar is superficial and stable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

With regard to whether the Veteran's scar is painful, the criteria in effect prior to October 23, 2008 specifically indicated the requirement that the scar is painful upon examination.  However, in this case, at the Veteran's August 2008 examination, the scar was not painful upon palpation and as such, would not warrant a compensable disability rating under the criteria set out in the Diagnostic Code in effect prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The evidence of record supports a 10 percent disability rating for the Veteran's scar on his left leg, due to pain.  While palpation of the Veteran's scar did not elicit pain at his August 2008 examination, the examiner noted the Veteran's complaints of pain on examination.  

As such the Veteran's scar warrants a 10 percent disability rating under Diagnostic Code 7804.  Other Diagnostic Codes have been considered; however, the Veteran's scar does not meet any criteria for a higher disability rating under any of the current Diagnostic Code.  Specifically, the Veteran's leg scar does not cover an area of more than 39 square centimeters, is not unstable, and does not cause limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7805 (2008).

Extraschedular

The Veteran's scar is manifested by pain, which is contemplated by the rating criteria for Diagnostic Code 7804, as in effect as of October 23, 2008.  Because the symptom is contemplated in the rating schedule referral for extraschedular consideration is not warranted.  Thun; 38 C.F.R. 3.321(b)(1).

CUE claim

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law:

In order for there to be clear and unmistakable error under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim. See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  It must always be remembered that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Errors that are clear and unmistakable are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a clear and unmistakable error must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Graves, 6 Vet. App. at 170-71.

Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot be CUE. 38 C.F.R. § 20.1403 (d)(2) and (3).  In addition, mere misinterpretation of facts does not constitute clear and unmistakable error. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

If the evidence establishes an undebatable, outcome determinative error, the prior decision must be reversed or revised. 38 U.S.C.A. § 5109A(a).  The decision constituting the reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b).

In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14(1992) (en banc).

CUE is a very specific and rare kind of error. It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44(1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1(1999); Caffrey v. Brown, 6 Vet. App. 377(1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 1516, 1527(Fed. Cir. 1994). As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo, 6 Vet. App. at 44. Therefore, a Claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231(1991).

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at the time, were not before the adjudicator or the legal provisions in effect at the time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  

The Court has stated that CUE is the type of error which is undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made.  Id. 313-14.  Therefore, in order for the Veteran's CUE claims to succeed, it must be shown that either the facts or law compelled a substantially different conclusion. Id. at 313.

As an initial matter, the Veteran's claim of CUE appears to be based on an error in a November 2002 rating decision, which inadvertently informed him, in the text of the decision, that he was granted a 10 percent disability rating for his scar on his right knee or thigh; however, the rating sheet correctly reflected that the Veteran was not granted a higher disability rating for his scar.  

The Veteran filed a claim in November 2007, contending that the RO had "denied continuation" of a 10 percent disability rating for his scar.  It appears that the Veteran based this claim on the rating sheets attached to his September 2007 rating decision adjudicating unrelated claims, which reflected his continued noncompensable disability rating regarding his scar.  

An October 2008 rating decision informed the Veteran that the sentence informing him that he was granted a 10 percent disability rating for his left knee scar was in error, and that he was never provided with a 10 percent rating for his scar.   The RO noted that they had contacted the Veteran in May 2008, to explain the situation to him, and confirm that he was never awarded a 10 percent disability rating for his scar.  There is no indication that the Veteran was paid compensation for the scar.  However, the Veteran has continued to allege, including in his testimony at his hearing, that his disability rating for his scar was reduced.  He has referred to the rating decision in November 2002, but has not made any specific allegations of CUE in any particular rating decision.  

The Court has held that a clerical error that had no effect on the award of benefits does not constitute CUE.  Winslow v. Brown, 8 Vet. App. 469, 474 (1996).  In this case the notice of the 10 percent award was a clerical error that the RO corrected.  It did not have an effect on the actual award of benefits.

In summary, the Board concludes that the Veteran has not shown CUE in any final rating decision regarding his claim for a compensable disability rating for his scar.  The claim of CUE must therefore be denied.

Withdrawal of appeal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.

At his December 2011 Videoconference hearing, the Veteran indicated that he wished to withdraw his appeal of his claim for TDIU.  TDIU is a component of all claims for increased or initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claimant can; however, choose to limit his appeal to less than the maximum benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Therefore, with regard to the claim for TDIU, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this claim and it must be dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Secondary service connection by aggravation for hypertension is granted.

A disability rating of 10 percent, as of October 23, 2008, is granted for a burn scar of the right thigh.

A disability rating of in excess of 10 percent for radiculopathy of the left lower extremity is denied

A disability rating of 30 percent for coronary artery disease is granted, as of April 14, 2008. 

The appeal to establish CUE in the rating decision of 1993 that evaluated the burn scar as noncompensable, is denied.

The appeal of entitlement to TDIU is dismissed.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


